In an action brought by plaintiffs, purchasers, here respondents, for the specific performance of a contract for the sale of real property executed by the corporate defendant, seller, here an appellant, with its president, Minkin, and its secretary-treasurer, Osias, also here appellants, order granting plaintiffs’ motion to punish the corporation defendant and its said officers for wilful contempt, and awarding other relief, affirmed, with fifty dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.